Citation Nr: 0613271	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability other than 
post-traumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1953 to 
March 1955.  He also had approximately two years of prior 
reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  Specifically, in that decision, the 
RO denied the veteran's claim to reopen his previously denied 
claim for service connection for a psychiatric disability 
other than post-traumatic stress disorder (PTSD).  Also in 
the October 2002 determination, the RO denied service 
connection for PTSD.  

According to the statement of the case (SOC) which was 
furnished to the veteran and his representative in March 
2004, the RO granted the veteran's claim to reopen his 
previously denied claim for service connection for a 
psychiatric disability other than PTSD, but denied the claim 
on the merits.  Nevertheless, despite the RO's determination 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for a 
psychiatric disability other than PTSD has been received, the 
Board is required to address that particular issue (e.g., the 
new and material claim) in the first instance.  

Specifically, the Board has the jurisdiction to address a new 
and material issue and to reach the underlying de novo claim.  
If the Board determines that new and material evidence has, 
in fact, not been received, the analysis of the particular 
claim ends.  Further analysis beyond the determination of 
whether the additional evidence is new and material is 
neither required nor permitted.  In addition, any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that the RO in the present case has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for a psychiatric disability other than PTSD has 
been received, the Board will proceed, in the following 
decision, to adjudicate this new and material issue in the 
first instance.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.   
 
2.  In January 1980, the Board of Veterans' Appeals denied 
the veterans claim for entitlement to service connection and 
the veteran was duly informed of that decision.  The veteran 
then attempted to reopen that claim.  In April 1983, the RO 
continued the previous denials of service connection for a 
psychiatric disability other than PTSD.  Several weeks later 
in May 1983, the RO notified the veteran of that decision, 
but he did not initiate an appeal of the denial of the claim.   
 
3.  The evidence received since the RO's April 1983 continued 
denial of service connection for a psychiatric disability 
other than PTSD is not material and does not raise a 
reasonable possibility of substantiating that the veteran has 
an acquired psychiatric disorder that was present in service 
or is otherwise of service origin.    

4.  The veteran has received recent diagnoses of PTSD.  

5.  The veteran did not engage in combat.  

6.  It is not shown that the veteran personally experienced 
or witnessed, and was not personally confronted with, an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others during his active military duty.  


CONCLUSIONS OF LAW

1.  The RO's April 1983 continued denial of service 
connection for a psychiatric disability other than PTSD is 
final.  38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 
19.112, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).   
 
2.  The evidence received since the RO's April 1983 
determination is not new and material, and the claim for 
service connection for a psychiatric disability other than 
PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  

3.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

In a September 2002 letter in the present case, the RO 
informed the veteran of VA's duties to notify and to assist 
him in regard to his petition to reopen his previously denied 
claim for service connection for a psychiatric disability 
other than PTSD.  The September 2002 notification letter was 
furnished to the veteran prior to the RO's initial denial of 
his claim in October 2002.  

The Board acknowledges that, with regard to the PTSD issue on 
appeal, the veteran was apprised of VA's duties to both 
notify and assist in multiple correspondences dated in March 
2003, April 2003, and August 2003.  Although these VCAA 
notification letters were not provided to the veteran until 
after the RO adjudicated his PTSD claim, he was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires a 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that this claim must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

With regard to the specific VCAA notification requirements 
concerning the veteran's claim to reopen his previously 
denied claim for service connection for a psychiatric 
disability other than PTSD, the Board finds that, by the 
September 2002 letter, the RO informed the veteran that 
evidence which was not previously considered and which 
"tend[ed] . . . to show . . . [that his] claimed condition 
was, in fact, incurred or aggravated during . . . [his] 
military service."  The RO specifically notified the veteran 
that "[e]vidence of the current status of a disability for 
which service connection . . . [had] been denied is not new 
and material evidence."  Also in the September 2002 letter, 
the RO notified the veteran that it would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  In 
addition, the RO informed the veteran of the relevant 
evidence that had already been obtained and associated with 
his claims folder.  Further, the RO notified the veteran of 
his opportunity to submit "any additional information or 
evidence that . . . [he] want[ed] . . . [the RO] to try to 
get for . . . [him]."  Thus, he may be considered advised to 
submit all evidence in his possession which was pertinent to 
his petition to reopen his previously denied claim for 
service connection for a psychiatric disability.  

With regard to the specific VCAA notification requirements 
concerning the veteran's claim for service connection for 
PTSD, the Board finds that, by the March 2003, April 2003, 
and August 2003 letters, the RO informed the veteran of the 
evidence necessary to support this issue.  Also in these 
letters, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the RO informed the veteran of the 
relevant evidence that had already been obtained and 
associated with his claims folder.  Further, the March 2003 
letter in particular notified the veteran of his opportunity 
to submit "any additional information or evidence that . . . 
[he] want[ed] . . . [the RO] to try to get for . . . [him]."  
The April 2003 letter informed the veteran of opportunity to 
submit "additional things."  Thus, he may be considered 
advised to submit all evidence in his possession which was 
pertinent to his claim for service connection for PTSD.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claim(s) for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, during the pendency of this appeal, in Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held, in essence, that the VCAA 
requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to 
substantiate that element or elements required to 
establish service connection that were found 
insufficient in the previous denial.  In the present 
case, in the VCAA notice letter dated in September 2002, 
the RO specifically informed the veteran that:

"The Board of Veterans' Appeals made a decision on 
January 14, 1980, and informed you that service 
connection could not be allowed for your nervous 
condition.

To reopen your claim, you must submit evidence we 
have not previously considered which tends to show 
the claimed condition was, in fact, incurred or 
aggravated during your military service.  Evidence 
of the current status of a disability for which 
service connection has been denied is not new and 
material evidence.

The best type of evidence would be statements from 
physicians who treated you during or shortly 
following service.  You may submit evidence from 
persons who served with you or knew of your 
condition at the time of incurrence.  Any evidence 
should include a description of the disability with 
symptoms observed and dates of occurrence."

The above notice was furnished to the veteran prior to the 
initial adjudication of the claim to reopen in October 2002.  
Accordingly, it is concluded that notice was provided that is 
fully in accord with the Court's decision in Kent, supra. 

Finally, the Board is mindful that the notice provided in 
this appeal satisfies the purpose of the VCAA to notify the 
appellant of the elements pertinent to his or her claim.  
See, Pelegrini, 18 Vet. App. at 120-21.  Once that goal has 
been achieved--irrespective of whether it has been done by 
way of a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and 
Mayfield, supra.  In this regard, the Board notes that, in 
the current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA and 
that he has been represented by an accredited veterans 
service organization throughout his appeal.  

Further, VA has made multiple attempts to obtain records of 
post-service treatment adequately identified by the veteran.  
The Board acknowledges that the veteran has not been accorded 
a pertinent VA examination during the current appeal.  
However, as the Board will discuss in the following decision, 
the additional medical records which were obtained and 
associated with the veteran's claims folder during the 
current appeal simply provide evidence of current psychiatric 
treatment.  Importantly, these additional reports do not 
discuss the etiology of the veteran's diagnosed 
schizoaffective disorder, depression, and anxiety.  Further, 
although the veteran has received some diagnoses of PTSD, he 
did not serve in combat during his active military duty and 
has reported no episodes of personal traumatic in-service 
events.  Consequently, the Board concludes that a remand to 
accord the veteran a relevant VA psychiatric examination is 
not necessary.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to both claims on appeal and will proceed to 
adjudicate these issues based upon the evidence of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Analysis

A.  Claim To Reopen Previously Denied Claim For Service 
Connection For A Psychiatric Disability Other Than PTSD

In January 1980, the Board of Veterans' Appeals denied the 
veterans claim for entitlement to service connection the 
disability here at issue.  The veteran subsequently sought to 
reopen his claim, which was denied by the RO in a decision of 
April 1983 of which the veteran was duly informed.  At the 
time of the April 1983 decision, the RO considered the 
relevant evidence of record.  Service medical records were 
negative for complaints of, treatment for, or findings of a 
psychiatric disability.  In fact, the first competent 
evidence of a diagnosis of such a disorder was dated in 1960, 
approximately five years after the veteran's separation from 
active military duty.  Specifically, a private medical record 
dated in March 1960 reflects a diagnosis of psychoneurosis.  
Subsequent private medical reports indicate various 
psychiatric diagnoses, including anxiety, depression, latent 
schizophrenia, and manic depressive psychosis, between March 
1976 and March 1983.  

These post-service medical records do not provide competent 
evidence of an association between any of these diagnosed 
psychiatric disabilities and the veteran's active service.  
Although a private physician opined in May 1976 that the 
veteran's anxiety neurosis originally began during his 
military service in the early 1950s when a tank drove over 
the fox hole that he was in and resulted in a partial caving 
in of the fox hole, this doctor acknowledged in a November 
1976 letter that he had not reviewed the veteran's service 
medical records prior to rendering that opinion.  The 
available service records do not document that alleged 
incident or show any physical injury that might be associated 
with that claimed event, which was first noted in this 1976 
medical statement.  Also, a private psychotherapist noted in 
May 1977 that the veteran's emotional problems were mainly 
related to his military experience, and a private physician 
concluded in November 1978 that the veteran's manic 
depressive psychosis began during his military service.  
However, neither of these medical personnel indicated that 
they had had the opportunity to review the veteran's service 
medical records, or post-service medical reports prior to 
rendering their opinions.  The same physician who rendered 
the November 1978 opinion also concluded in March 1983 that 
the veteran's severe depression and anxiety were associated 
with brain damage resulting from an episode of in-service 
meningitis in 1951.  Again, however, this doctor did not 
indicate that he had had the opportunity to review the 
veteran's service medical records and post-service medical 
reports.  While the service medical records reflect treatment 
for rubella in March 1952, and several ear infections, they 
provide absolutely no indication of history, complaints, 
findings or treatment for meningitis or of any psychiatric or 
emotional problems.  

In April 1983, the RO considered these in-service, and 
post-service, medical records.  As the record did not contain 
competent evidence of a relationship between the veteran's 
psychiatric disability and his active military duty or of the 
existence of such a disorder until several years after 
discharge from such service, the RO continued prior denials 
of the veteran's claim for service connection for a 
psychiatric disability other than PTSD.  Several weeks later 
in May 1983, the RO notified the veteran of that decision.  
However, the veteran did not initiate an appeal of the 
continued denial of his claim for service connection for a 
psychiatric disability other than PTSD.  The RO's April 1983 
decision that continued previous denials of service 
connection for a psychiatric disability other than PTSD is, 
therefore, final.  38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. 
§§ 3.104, 19.112, 19.118, 19.153 (1982); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2005).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2005).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  In the present case, the veteran 
filed his request to reopen his claim for service connection 
for a psychiatric disability other than PTSD in March 2002.  
Therefore, the amended regulation applies.  

At the time of the April 1983 RO decision, there was no 
competent evidence of an association between the diagnosed 
psychiatric disability (which was characterized as anxiety, 
depression, latent schizophrenia, and manic depressive 
psychosis) and the veteran's active military duty or of the 
existence of a psychosis to a degree of at least 10 percent 
within one year after his discharge from such service in 
March 1955.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Additional 
evidence received since this prior final denial includes 
multiple VA and private medical records which reflect 
continued outpatient treatment between July 1982 and December 
2002 for a psychiatric disability characterized as a 
schizoaffective disorder with depression and phobic anxiety, 
a schizoaffective disorder, recurrent major depression by 
history, and partial remission of major depression.  

Importantly, while these documents reflect continued 
treatment for a psychiatric disability other than PTSD, they 
do not provide competent evidence of an association between 
such a diagnosed disorder and the veteran's active military 
duty or of the existence of a psychosis to a degree of at 
least 10 percent within one year after the veteran's 
separation from active military duty in March 1955.  See, 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In this regard, the Board 
acknowledges that, in a private medical record dated in 
August 1982, the treating physician referred to "viral 
meningitis [which] attack[ed] . . . the [veteran's] frontal 
lobe [and] which led to a change in personality after he left 
the Army."  Significantly, however, this statement does not 
specifically associate a chronic psychiatric disorder with 
the veteran's active military duty.  The doctor simply 
referred to an episode of viral meningitis (without noting 
the approximate date that this condition occurred) and a 
post-service occurrence of a personality change.  
Furthermore, the physician associated the chronic psychiatric 
disability which was found on examination (and which was 
characterized as depression, agitation, and phobic anxiety) 
with a post-service gunshot wound that the veteran sustained 
in 1975 when he was working in a pharmacy.  

As such, the Board finds that the additional evidence 
received since the prior final denial of the veteran's claim 
for service connection for a psychiatric disability other 
than PTSD in April 1983 is not clearly probative of the 
central issue in the veteran's case for service connection 
for such a disorder.  These additional documents, therefore, 
do not raise a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disability 
other than PTSD.  See, 38 C.F.R. § 3.156(a) (2005).  
Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
psychiatric disability other than PTSD in April 1983 is not 
new and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim for service connection for a psychiatric 
disability other than PTSD.  See, 38 U.S.C.A. § 5108 & 
38 C.F.R. § 3.156(a) (2005).  

B.  Service Connection For PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Establishment of service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Specifically, according to 38 C.F.R. § 3.304(f), the relevant 
criteria requires that a PTSD diagnosis must be established 
in accordance with 38 C.F.R. § 4.125(a), which mandates that 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  In this regard, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  Specifically, 
the Court took notice of the change from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Hence, the Court noted that a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See, 38 C.F.R. § 3.304(f)(1).  See also, 
38 U.S.C.A. § 1154(b) (West 2002).  

In August 2002 in the present case, the veteran underwent a 
VA psychological examination which resulted in an Axis I 
diagnosis of a schizoaffective disorder.  According to the 
evaluation report, the examiner specifically concluded that 
the veteran did not meet the full criteria for a diagnosis of 
PTSD.  However, multiple private psychiatric examination 
reports dated from March 2002 to November 2003 provide 
diagnoses of PTSD.  Significantly, even if the Board were to 
conclude that the preponderance of the evidence of record 
confirms diagnoses of PTSD, the fact remains that all of the 
criteria of 38 C.F.R. § 3.304(f) have not been met.  

With regard to the validity of the averred in-service 
stressor, the evidence necessary to establish that the 
claimed in-service stressor actually occurred varies 
depending upon whether it can be determined that the veteran 
"engaged in combat with the enemy."  See, 38 U.S.C.A. 
§ 1154(b) (West 2002).  In the present case, the veteran's 
service records do not indicate that the veteran engaged in 
combat.  According to these documents, he was not awarded any 
decoration, medal, or badge indicative of involvement in 
combat.  Furthermore, at a private psychiatric evaluation 
conducted in March 2002, the veteran admitted that he was 
"never in combat."  As such, the veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Throughout the current appeal, the veteran has asserted that, 
during his active military service, he met three individuals 
who personally witnessed events of the Holocaust during World 
War II and that the stories from these individuals had "a 
lasting effect" on him.  In addition, he described the 
emotional scars that he incurred as a result of having been 
assaulted while working in a pharmacy after his separation 
from active military duty.  See, e.g., May 2005 hearing 
transcript (T.) at 2-7.  Significantly, as the veteran 
himself has noted, he did not experience the traumatic events 
of the Holocaust himself during his service.  He was simply 
informed of such events from other people who had experienced 
such events themselves.  Furthermore, the gunshot wound 
and/or head injuries that the veteran allegedly sustained 
when he worked in a pharmacy occurred after his discharge 
from active military duty.  

Additionally, the veteran has reported that, while digging a 
foxhole during basic training, a tank rode over the foxhole 
which caused him to be partially buried.  See, e.g., 
T. at 3-4.  Significantly, however, the service medical 
records fail to provide any evidence of treatment for 
physical injuries sustained in, or for emotional problems 
arising from, this purported foxhole accident.  

Furthermore, the veteran has asserted that he was told during 
service that he had meningitis.  See, e.g., T. at 7-8.  As 
previously noted, the service medical records are negative 
for any indication of that disease, either during the 
veteran's period of active duty or by history.  The service 
medical records reflect treatment for rubella in March 1952 
with no subsequent treatment for such a condition, as well as 
other minor illnesses.  It was specifically noted the service 
medical records in March 1952 that the veteran's episode of 
rubella "ran its usual course" and the veteran was 
"discharged without complications or sequelae."  

Consequently, the evidence of record does not demonstrate 
that the veteran personally experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  See, 38 C.F.R. 
§ 3.304(f) (2005) (which stipulates that service connection 
for PTSD requires, in part, credible supporting evidence that 
the claimed in-service stressor actually occurred) (emphasis 
added) and Cohen, 10 Vet. App. 128, 140-141 (1997) (in which 
the Court noted that a more susceptible person could have 
PTSD under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone") (emphasis added).  See also, 
DSM-IV, § 309.81(A)(1).  

Consequently, as the claims folder contains no verification 
or competent evidence that the veteran personally 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others during service (or, in other words, that the claimed 
in-service stressor actually occurred), consideration of the 
third requirement for a grant of service connection for PTSD 
(concerning the existence of medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor) is not necessary.  38 C.F.R. § 3.304(f) (2005).  
See also, Reonal v. Brown, 5 Vet. App. 458 (1993) (in which 
the Court stipulated that a medical opinion based on an 
inaccurate factual premise is not probative).  Nor is there 
any competent evidence that any disease or injury or other 
incident during service is causally related to the veteran's 
currently diagnosed PTSD.  The preponderance of the evidence 
is, therefore, against the veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

(Continued on following page)




ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for a psychiatric disability other than PTSD, the 
appeal is denied.  


Service connection for PTSD is denied.  



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


